 



Exhibit 10.3

         
CHANGE IN TERM AGREEMENT
      Community Bank N.A.
 
      331 West Pulteney Street
 
      Corning, New York 14830

                  LOAN NUMBER   ORIGINAL PRINCIPAL   CURRENT PRINCIPAL  
ORIGINAL   AGREEMENT     BALANCE   BALANCE   AGREEMENT DATE   CHANGE DATE
C-07-07-035695   $1,900,000.00   $1,076,658.00   August 4, 2005   October 22,
2007

DESCRIPTION OF EXISTING DEBT (“Existing Debt”)
Term Loan dated August 4, 2005 in the amount of $1,900,000.00, modified to a
Demand Loan on Nov. 28, 2005.
BORROWER INFORMATION
Corning Natural Gas Corporation
330 William Street, P.O. Box 58
Corning, NY 14830-0058
BORROWER. The term “Borrower” means each party identified above.
LENDER. The term “Lender” means Community Bank N.A. whose address is 331 West
Pulteney Street, Corning, New York 14830, its successors and assigns.
TERM AND PROVISIONS. In consideration of the promises contained in this
Agreement and in the instruments evidencing the Existing Debt, and of other good
and valuable consideration, the sufficiency of which is acknowledged by the
execution of this Agreement, Borrower agrees to the following provisions:

  1.   The instrument evidencing the Existing Debt is modified and supplemented
as follows:         Interest Rate will be changed to the 30-day Libor Rate plus
1.85% as published in the Wall Street Journal from the Prime Rate minus .50% as
published in the Wall Street Journal effective October 22, 2007.         The
Demand feature of this note will be removed and the original maturity date of
August 4, 2010 will be reinstated.     2.   Ratification and Continued Validity.
Except for the terms expressly modified by this Agreement, by signing this
Agreement Borrower acknowledges that Borrower is still bound by the terms of the
instruments and prior modifications, extensions, and supplements evidencing the
Existing Debt as if they were fully set forth and repeated in this Agreement and
that those terms will continue to bind Borrower as provided in this Agreement
and those instruments. Lender’s consent to this Agreement does not waive the
right to strictly enforce Lender’s rights under this Agreement or the
instruments evidencing the Existing Debt. Lender’s consent to this Agreement
does not mean that Lender must enter into another agreement like this one in the
future. Lender and Borrower intend that this Agreement does not replace the
Existing Debt but restates it as modified.     3.   Others Responsible for the
Debt. Lender and Borrower intend that everyone else who is liable for the
Existing Debt, including, without limitation, cosigners, guarantors and
coborrowers, are not relieved of any obligation except as expressly relived in
this Agreement or other writing. Borrower agrees that the liability of each
person who signed the instruments evidencing the Existing Debt, whether primary
or secondary, continues in full force and effect, even if that person does not
sign this Agreement. This promise applies not only to this Agreement but also to
any extension, modification, or other agreement Borrower makes with Lender that
represents a debt which includes cosigners, guarantors, coborrowers, and others
having similar liability. Borrower understands that this Agreement is contingent
on the continued liability of each person who signed the documents evidencing
the Existing Debt, whether or not that person signs this Agreement.     4.  
Pronouns and Gender. In this Agreement, whenever the circumstances or the
context so requires, the singular shall be construed as the plural, and the
masculine shall be construed as the feminine and/or the neuter and vice versa.

      © 2004-2006 Copyright Compliance Systems, Inc. 8B92-115D — 2006.09.56  
www.compliancesystems.com Change in Terms Agreement — DL6006   800-968-8522 —
Fax 616-956-1868

Page 1 of 2



--------------------------------------------------------------------------------



 



  5.   Miscellaneous Terms. Borrower agrees that if Lender delays or forgoes
enforcing Lender’s rights under this Agreement in any particular instance,
Lender retains the right to strictly enforce the same provision in any such
instance, or later in the same instance. Every person signing this Agreement
waives, to the extent allowed by law, presentment, demand, protest, and notice
of dishonor. Every person signing this Agreement agrees that Lender may renew,
extend, supplement, or otherwise modify the debt represented by this Agreement
and the documents evidencing the Existing Debt without the permission of any
other person who is liable, and such modification will not release or reduce the
liability of any party, even if that party does not sign this Agreement.

ORAL AGREEMENT DISCLAIMER. This Agreement represents the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.
By signing this Change in Terms Agreement, each Borrower acknowledges reading,
understanding, and agreeing to all its provisions, and receiving a copy.

         
Corning Natural Gas Corporation
       
 
       
/s/ Michael German
  October 31, 2007          
By: Michael German
  Date    
Its: CEO & President
       

By signing this Change in Terms Agreement, each Borrower acknowledges reading,
understanding, and agreeing to all its provisions.

         
Community Bank N.A
       
 
       
/s/ Thomas Beers
  October 22, 2007          
By: Thomas Beers
  Date     Its: Commercial Loan Officer/Vice President    

      © 2004-2006 Copyright Compliance Systems, Inc. 8B92-115D — 2006.09.56  
www.compliancesystems.com Change in Terms Agreement — DL6006   800-968-8522 —
Fax 616-956-1868

Page 2 of 2